DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpi et al. “Multi-Stack Ensemble for Job Recommendation” (hereinafter Carpi), in view of Agarwal et al. “Personalizing LinkedIn Feed” (hereinafter Agarwal) (hereinafter Agarwal).

As per claim 1, Carpi teaches a system comprising: 
a non-transitory computer-readable medium having instructions stored thereon, which, when executed by a processor (see at least page 1, abstract, section 1), cause the system to: 
obtain a first set of features derived from attributes of a first user in a social networking service (i.e., i.e., XING users and their features, see at least page 1, section 2); 
obtain a second set of features derived from attributes of a first item in the social networking service (i.e., items and their features, see at least page 1, section 2); 
obtain a third set of features derived from activity of the first user, with respect to a plurality of items, including the first item, in the social networking service (i.e., users and their interactions with job offerings, on job recommendation instead it is very likely that when a user views a job posting once, he will return to that same offering, see at least page 1, left column, paragraph 1, page 2, left column, paragraph 1); 
obtain a fourth set of features derived from activity of a plurality of users, including the first user, with respect to the items in the social networking service (i.e., users and their interactions with job offerings, see at least page 1, left column, paragraph 1, page 2, left column, paragraph 1); 
feed the first and second sets of features into a machine-learned global model, producing a first computer-based numerical estimate of similarity between the attributes of users and the attributes of items (i.e., baseline algorithm, for each item, we compute a score, giving points to each item feature matching user feature, see at least page 3, section 3.5), 
feed the second and fourth sets of features into a machine-learned per-item model, producing a third computer-based numerical estimate of a likelihood that a user in the social networking service will engage in an activity with the first item (i.e., concept-based joint user-item similarity, user vector based on user interaction with item i, similar formula used for item-feature vector representation, once we have built the vectors for both users and items, we can proceed with calculating the similarity between each pair of user-item, see at least pages 2-3, section 3.2.2); and 
combine the first and third computer-based numerical estimates to produce an estimate of a likelihood that the first user will engage in an activity with the first item in the social networking service (i.e., i.e., predict which job postings the user has interacted with, ensemble of models, see at least page 1, abstract, section 1, pages 3-4, section 4), 
wherein the machine-learned global model, and the machine-learned per-item model have different dimensions than one another (see at least page 3, section 3., page 3, section 3.5).
Capri does not explicitly teach feed the first and third sets of features into a machine-learned per-user model, producing a second computer-based numerical estimate of a likelihood that the first user will engage in an activity with an item in the social networking service, combining the third numerical estimate with the first and second computer-based numerical estimates, and the machine-learned per-user-model have different dimensions than the machine-learned global model, and the machine-learned per-item model.
Agarwal teaches feed a first set of features derived from attributes of a first user in a social networking service and a third set of features derived from activity of the first user, with respect to a plurality of items, including the first item, in the social networking service into a machine-learned per-user model, producing a second computer-based numerical estimate of a likelihood that the first user will engage in an activity with an item in the social networking service (i.e., Viewer-ActivityType Affinity that models how likely a viewer tends to interact with an activity type, e.g., does an individual working in IT industry like to click on job recommendations, we apply the feature-based approach which contains thousands of cold-start features from people’s profiles to model the above three signals, see at least page 1651, right column, paragraph 3, page 1652, left column, paragraph 1, pages 1653-1655, section 4), 
combining the third numerical estimate with a first and second computer-based numerical estimates (i.e., model all affinity scores together, see at least page 1652, left column, paragraph 3, page 1656, right column, paragraph 4), and 
the machine-learned per-user-model have different dimensions than a machine-learned global model, and a machine-learned per-item model (see at least page 1652, left column, paragraph 3, page 1655, right column, paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi to feed the first and third sets of features into a machine-learned per-user model, producing a second computer-based numerical estimate of a likelihood that the first user will engage in an activity with an item in the social networking service, and combine the third numerical estimate with the first and second computer-based numerical estimates as similarly taught by Agarwal.  Capri teaches an ensemble of models to make predictions, and it would have been obvious to include a machine learned per user model in the ensemble because individual viewers have different level of interests to different types of activities to improve personalized activity feed for a user (see at least pages 1651-1652, section 1, page 1653, section 3.2 of Agarwal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the machine-learned per-user model as taught by Agarwal would have different dimensions than the machine-learned global model and the machine-learned per-item model as taught by Carpi because they are different models using different features.

As per claim 2, Carpi teaches wherein the items are job postings listed in the social networking service (i.e., job postings in XING, see at least page 1, abstract, section 2).

As per claim 6, Carpi teaches determining to place the first item in a feed of the first user based on the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service (i.e., provide for each user, an ordered list of at most 30 recommended items, see at least page 2, left column, paragraph 2, pages 3-4, section 4).

As per claim 7, Carpi teaches ranking the first item among other potential items to serve to the first user based on the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service, and serving the first item based on the ranking (i.e., final rank of each item for the user u calculated, provide for each user, an ordered list of at most 30 recommended items, see at least page 2, left column, paragraph 2, pages 3-4, section 4).

As per claims 8, 9, and 13, these are the method claims of claims 1, 2, and 6. Therefore, claims 8, 9, and 13 are rejected using the same reasons as claims 1, 2, and 6.

As per claims 15 and 16, , these are the machine-readable storage medium claims of claims 1 and 2. Therefore, claims 15 and 16 are rejected using the same reasons as claims 1 and 2.

As per claim 14, Carpi does not explicitly teach retraining the machine-learned per-user model based on user feedback.
Agarwal teaches retraining a machine-learned per-user model based on user feedback (i.e., training models with user interaction, retrain model with recent data, see at least page 1656, section 5.4, page 1657, right column, paragraphs 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi to retrain the machine-learned per-user model based on user feedback as similarly taught by Agrawal such that the model can be updated based on recent data (see at least page 1657, right column, paragraphs 3-4 of Agarwal).

As per claim 20, Carpi as modified with Agarwal teaches wherein the machine-learned per-user model is a multi-class logistical regression model (i.e., logistic regression is applied, see at least page 1653-1655, section 4 of Agarwal).

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carpi, in view of Agarwal, further in view of Zhang et al. “GLMix: Generalized Linear Mixed Models for Large-Scale Response Prediction” (hereinafter Zhang).

As per claim 3, Carpi does not explicitly teach wherein the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service is an estimate of the likelihood that the first user will apply for a job referenced by the first item.
Zhang teaches the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service is an estimate of the likelihood that the first user will apply for a job referenced by the first item (i.e., predict the probability that member m would apply for job j given an impression on the job, see at least pages 2-3, section 2.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi such that the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service is an estimate of the likelihood that the first user will apply for a job referenced by the first item as similarly taught by Zhang because Carpi teaches predicting which job posting the user has interacted with (see at least page 1, abstract), and estimating the likelihood a user will applying for a job is an important consideration for recommending a job (see at least page 2, sections 2.1, 2.2 of Zhang).

As per claim 4, Carpi does not explicitly teach wherein the machine-learned global model is a fixed effect model.
Zhang teaches a machine-learned model is a fixed effect model (i.e., fixed effect coefficients in a model, see at least page 3, section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi such that the machine-learned global model is a fixed effect model as similarly taught by Zhang because it is obvious to use known techniques in the art when developing models and fixed effect is desirable for modeling the global pattern (see at least page 10, left column, paragraph 2 of Zhang).

As per claim 5, Carpi does not explicitly teach wherein the machine-learned per-user model and the machine-learned per-item model are random effect models.
Zhang teaches a machine-learned model is a random effect model (i.e., random effect coefficients in a model, see at least page 3, section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi such that the machine-learned global model is a random effect model as similarly taught by Zhang because it is obvious to use known techniques in the art when developing models and user/item-level idiosyncrasies are captured by random effects (see at least page 10, left column, paragraph 2 of Zhang).

As per claims 10-12, these are the method claims of claims 3-5. Therefore, claims 10-12 are rejected using the same reasons as claims 3-5.

As per claims 17-19, these are the machine-readable storage medium claims of claims 3-5. Therefore, claims 17-19 are rejected using the same reasons as claims 3-5.

Response to Arguments
Rejection of claims under §103: 
As per independent claims 1, 8, and 15, Applicant’s arguments have been fully considered, but are moot in light of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al. “An Empirical Study on Recommendation with Multiple Types”, August 2016, Kdd’16.
Xiao et al. “Job Recommendation with Hawkes Process”, September 2016, RecSys Challenge ’16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121